Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because Figures 4E, 4G, 5D, 5F, and 6B are exploded views, but they do not have a bracket embracing the separated parts. MPEP 608.02(V)(h)(1) states: "Exploded views, with the separated parts embraced by a bracket...”.  Examiner suggests embracing the separated parts by a bracket.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt et al. (2014/0277582).
Regarding claim 1, Leuthardt discloses an orthosis device (BCI/assist device 102, Fig. 1A) for a subject, comprising: a main housing assembly (BCI component 104, coupling mechanism 310, and finger group position controllers 318a-318b, Fig. 4) configured to be worn on an upper extremity (forearm and hand, see Fig. 7A-7B and lines 4-16 of [0031]) of the subject and comprising a motor mechanism (finger group position controllers 318a, 318b are operated by motors, see Fig. 3, Fig. 7A-7B; and see the second sentence of [0078]) configured to actuate movement of at least one finger of the subject (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]); and a finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4) connected to the main housing assembly (finger group movement mechanisms 312a-b are connected to the remainder of the device via finger joint mechanisms 316a-b, Figs. 3-4) and configured to be secured to at least one finger of the subject (see Figs. 7A-7B, the last sentence of [0013], and the first sentence of [0076]) and to induce, as actuated by the motor mechanism (see the first two sentences of [0078]), flexion and extension motion of the at least one secured finger (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]); wherein the orthosis device (102, Fig. 1A) is configured to leave unsecured to the orthosis device at least one finger that is not the at least one finger secured to the finger stay assembly (the orthosis device is configured to leave at least the thumb unsecured, because the thumb support mechanism 320, Fig. 4, “may be removable from the BCI/assist device 102” see lines 11-16 of [0079] and see also the last two lines of [0014]).  
Regarding claim 2, Leuthardt discloses a thumb interface assembly (thumb support mechanism 320, Figs. 3-4, Figs. 7A-7B) configured to maintain a thumb of the subject in an extended position (“can support a patient’s thumb in a fixed position” see the second sentence of [0079] and the last sentence of [0081]. See also Figs. 3-4 and 7A-7B, the thumb support 320 is in an extended position).  
Regarding claim 3, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4) is configured to be secured to two fingers of the subject (the index and middle fingers are secured by 312a, 314a, and the ring and pinky fingers are secured by 312b, 314b, see Figs. 3-4 and lines 3-9 of [0074]. Claim 1 uses the open-ended phrase “comprising” and thus does not preclude more than two fingers being secured. Furthermore, an individual group of 312a, 312b may alternatively be considered the finger interface assembly).  
Regarding claim 4, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4) is configured to be secured to an index finger and a middle finger of the subject (the assembly 312a-b, 314a-b collectively secures the index finger and the middle finger, see lines 3-9 of [0074]).  
Regarding claim 6, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4, Figs. 7A-7B), in response to flexion and extension motion of the at least one secured finger (see lines 9-14 of [0082], the finger support mechanisms 314a-b “As the finger group movement mechanisms 312a and 312b actively rotate … mechanisms 312a and 312b may each passively slide toward the distal ends of the finger group movement mechanism”), is configured to slide longitudinally along an axis along a length of the at least one secured finger (“finger group support mechanisms 314a-b are slidably affixed to the finger group movement mechanisms 312a-b so as to slide longitudinally along the group movement mechanisms 312a-b” see the first sentence of [0075] and Figs. 4-5) in relation to a remainder of the orthosis device (the sliding of 314a-b along 312a-b occurs relative to the remainder of the orthosis device).  
Regarding claim 10, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4, Figs. 7A-7B) has at least one opening (an opening is formed between 312a, 312b, and 314a, 314b, suitable to receive at least one finger see Figs. 3-6. The support(s) 314a-b are configured to be located on the lower surface of the finger while the top surface of the finger goes against 312a-b and 315a-b, see the first two sentences of [0076]) configured to receive at least one strap (adjustable strap(s) 332a, 332b, are capable of being received in the space between 312a, 312b, and 314a, 314b to strap the fingers in the opening(s), see Figs. 7A-7B) for securing the finger interface assembly to the at least one secured finger (see Figs. 7A-7B and see lines 6-9 of [0076]).  
Regarding claim 11, Leuthardt discloses a rehabilitation system (Fig. 1A, for rehabilitation such as a hand, see the last sentence of [0012]) for a subject, comprising: a brain signal acquisition system (brain signal acquisition system 112, Fig. 1A) configured to collect brain signals from the subject (see the first two sentences of [0026]); and an orthosis device (BCI/assist device 102, Fig. 1A) comprising: a main housing assembly (BCI component 104, coupling mechanism 310, and finger group position controllers 318a-318b, Fig. 4) configured to be worn on an upper extremity (forearm and hand, see Fig. 7A-7B and lines 4-16 of [0031]) of the subject and comprising a motor mechanism (finger group position controllers 318a, 318b are operated by motors, see Fig. 3, Fig. 7A-7B; and see the second sentence of [0078]) configured to actuate movement of a hand of the subject (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]) in response to the brain signals (see all of [0049], see the last sentence of [0078] and see all of [0088]. The brain signals are interpreted and the BCI/assist device 102 can perform actions such as “closing fingers, opening fingers”); a finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4) connected to the main housing assembly (finger group movement mechanisms 312a-b are connected to the remainder of the device via finger joint mechanisms 316a-b, Figs. 3-4) and configured to be secured to at least one finger of the subject (see Figs. 7A-7B, the last sentence of [0013], and the first sentence of [0076]) and to induce, as actuated by the motor mechanism (see the first two sentences of [0078]), flexion and extension motion of the at least one secured finger (“provide flexion movement of the attached finger and … provide extension movement of the attached finger” see the last sentence of [0013]); wherein the orthosis device (102, Fig. 1A) is configured to leave unsecured to the orthosis device at least one finger that is not the at least one finger secured to the finger stay assembly (the orthosis device is configured to leave at least the thumb unsecured, because the thumb support mechanism 320, Fig. 4, “may be removable from the BCI/assist device 102” see lines 11-16 of [0079] and see also the last two lines of [0014]).  
Regarding claim 12, Leuthardt discloses a thumb interface assembly (thumb support mechanism 320, Figs. 3-4, Figs. 7A-7B) configured to maintain a thumb of the subject in an extended position (“can support a patient’s thumb in a fixed position” see the second sentence of [0079] and the last sentence of [0081]. See also Figs. 3-4 and 7A-7B, the thumb support 320 is in an extended position).  
Regarding claim 13, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4) is configured to be secured to two fingers of the subject (the index and middle fingers are secured by 312a, 314a, and the ring and pinky fingers are secured by 312b, 314b, see Figs. 3-4 and lines 3-9 of [0074]. Claim 1 uses the open-ended phrase “comprising” and thus does not preclude more than two fingers being secured. Furthermore, an individual group of 312a, 312b may alternatively be considered the finger interface assembly).  
Regarding claim 14, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4) is configured to be secured to an index finger and a middle finger of the subject (the assembly 312a-b, 314a-b collectively secures the index finger and the middle finger, see lines 3-9 of [0074]).  
Regarding claim 16, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4, Figs. 7A-7B), in response to flexion and extension motion of the at least one secured finger (see lines 9-14 of [0082], the finger support mechanisms 314a-b “As the finger group movement mechanisms 312a and 312b actively rotate … mechanisms 312a and 312b may each passively slide toward the distal ends of the finger group movement mechanism”), is configured to slide longitudinally along an axis along a length of the at least one secured finger (“finger group support mechanisms 314a-b are slidably affixed to the finger group movement mechanisms 312a-b so as to slide longitudinally along the group movement mechanisms 312a-b” see the first sentence of [0075] and Figs. 4-5) in relation to a remainder of the orthosis device (the sliding of 314a-b along 312a-b occurs relative to the remainder of the orthosis device).  
Regarding claim 20, Leuthardt discloses wherein the finger interface assembly (finger group movement mechanisms 312a, 312b, and finger group support mechanisms 314a, 314b, Figs. 3-4, Figs. 7A-7B) has at least one opening (an opening is formed between 312a, 312b, and 314a, 314b, suitable to receive at least one finger see Figs. 3-6. The support(s) 314a-b are configured to be located on the lower surface of the finger while the top surface of the finger goes against 312a-b and 315a-b, see the first two sentences of [0076]) configured to receive at least one strap (adjustable strap(s) 332a, 332b, are capable of being received in the space between 312a, 312b, and 314a, 314b to strap the fingers in the opening(s), see Figs. 7A-7B) for securing the finger interface assembly to the at least one secured finger (see Figs. 7A-7B and see lines 6-9 of [0076]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Leuthardt et al. (2014/0277582).
Regarding claim 5, Leuthardt discloses securing at least two fingers of the subject (the index and middle fingers are secured by 312a, 314a, and the ring and pinky fingers are secured by 312b, 314b, see Figs. 3-4 and lines 3-9 of [0074]) but does not specifically state the finger interface assembly is configured to allow free motion of two unsecured fingers of the subject.  
However, Leuthardt additionally states that “the BCI/assist device 102 may be modified according to a patient’s physical deficit” (see lines 14-15 of [0070]) and “[a]lthough depicted as two finger group movement mechanisms 312a-b and two finger group support mechanisms 314a-b, other numbers and/or configurations of movement and support mechanisms are possible” (see lines 20-24 of [0074]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of finger securing mechanisms of Leuthardt to be a single finger securing mechanism configured to secure at least two fingers such as the index and middle finger since it has been held that omission of additional elements (such as the second finger securing mechanism) would have been obvious if the function of the element(s) (rehabilitating the ring and pinkie fingers) were not desired (see MPEP 2144.04(II)A). Thus, the modified device would be better suited for patients that only have a physical deficit in their index/middle finger(s) as it would allow the ring and pinkie fingers to freely move.
Regarding claim 15, Leuthardt discloses securing at least two fingers of the subject (the index and middle fingers are secured by 312a, 314a, and the ring and pinky fingers are secured by 312b, 314b, see Figs. 3-4 and lines 3-9 of [0074]) but does not specifically state the finger interface assembly is configured to allow free motion of two unsecured fingers of the subject.  
However, Leuthardt additionally states that “the BCI/assist device 102 may be modified according to a patient’s physical deficit” (see lines 14-15 of [0070]) and “[a]lthough depicted as two finger group movement mechanisms 312a-b and two finger group support mechanisms 314a-b, other numbers and/or configurations of movement and support mechanisms are possible” (see lines 20-24 of [0074]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of finger securing mechanisms of Leuthardt to be a single finger securing mechanism configured to secure at least two fingers such as the index and middle finger since it has been held that omission of additional elements (such as the second finger securing mechanism) would have been obvious if the function of the element(s) (rehabilitating the ring and pinkie fingers) were not desired (see MPEP 2144.04(II)A). Thus, the modified device would be better suited for patients that only have a physical deficit in their index/middle finger(s) as the omission of the second finger support would allow the ring and pinkie fingers to freely move.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al. (2014/0277582) in view of Arakawa (2015/0245972).
Regarding claim 7, Leuthardt discloses a slidable finger interface assembly (see the first two sentences of [0075] and lines 9-14 of [0082]), but is silent regarding wherein the finger interface assembly comprises a sleeve bearing at an upper surface of the finger interface assembly, the sleeve bearing configured to mate with a corresponding sleeve carriage of a separate portion of the orthosis device such that the sleeve bearing slides along the sleeve carriage.  
Arakawa teaches a related rehabilitation orthosis device with a finger interface assembly (Fig. 1) comprising a sleeve bearing (second base portion 5 including pair of rails 53, Figs. 2-3; see the first sentence of [0076]) at an upper surface of the finger interface assembly (the pair of rails 53 are at an upper surface configured to engage with sliding portion 41, Figs. 2-3), the sleeve bearing configured to mate with a corresponding sleeve carriage (the sleeve bearing 5, 53, mates with sleeve carriage 41, Figs. 2-3, as the sleeve carriage 41 engages with the rail portions 53 so the parts slide relative to one another, see all of [0076] and [0081]) of a separate portion of the orthosis device (the carriage 41 is a separate portion from the base 5 and rails 53) such that the sleeve bearing (5, 53) slides along the sleeve carriage (41; “the second base portion 5 can relatively approach with respect to and be separated from the first base portion 2” see the first sentence of [0083] and Figs. 2-3). This sliding configuration allows a reduced thickness finger joint driving device, so the movement of the user’s hand is not substantially limited (see all of [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the finger interface assembly of Leuthardt so the sliding mechanism comprises a sleeve bearing at an upper surface configured to mate with a corresponding sleeve carriage of a separate portion of the orthosis device such that the sleeve bearing slides along the sleeve carriage as taught by Arakawa because this is a simple substitution of one known sliding mechanism for a rehabilitation finger interface assembly for another known sliding mechanism for a rehabilitation finger interface assembly and would provide predictable results of allowing a distal portion of the finger interface assembly (corresponding to base portion 5, Figs. 2-3 of Arakawa) to passively slide as the user’s finger flexes (Figs. 2-3) with a low profile design so the movement of the user’s hand is not substantially limited (see all of [0029] of Arakawa).
Regarding claim 17, Leuthardt discloses a slidable finger interface assembly (see the first two sentences of [0075] and lines 9-14 of [0082]), but is silent regarding wherein the finger interface assembly comprises a sleeve bearing at an upper surface of the finger interface assembly, the sleeve bearing configured to mate with a corresponding sleeve carriage of a separate portion of the orthosis device such that the sleeve bearing slides along the sleeve carriage.  
Arakawa teaches a related rehabilitation orthosis device with a finger interface assembly (Fig. 1) comprising a sleeve bearing (second base portion 5 including pair of rails 53, Figs. 2-3; see the first sentence of [0076]) at an upper surface of the finger interface assembly (the pair of rails 53 are at an upper surface configured to engage with sliding portion 41, Figs. 2-3), the sleeve bearing configured to mate with a corresponding sleeve carriage (the sleeve bearing 5, 53, mates with sleeve carriage 41, Figs. 2-3, as the sleeve carriage 41 engages with the rail portions 53 so the parts slide relative to one another, see all of [0076] and [0081]) of a separate portion of the orthosis device (the carriage 41 is a separate portion from the base 5 and rails 53) such that the sleeve bearing (5, 53) slides along the sleeve carriage (41; “the second base portion 5 can relatively approach with respect to and be separated from the first base portion 2” see the first sentence of [0083] and Figs. 2-3). This sliding configuration allows a reduced thickness finger joint driving device, so the movement of the user’s hand is not substantially limited (see all of [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the finger interface assembly of Leuthardt so the sliding mechanism comprises a sleeve bearing at an upper surface configured to mate with a corresponding sleeve carriage of a separate portion of the orthosis device such that the sleeve bearing slides along the sleeve carriage as taught by Arakawa because this is a simple substitution of one known sliding mechanism for a rehabilitation finger interface assembly for another known sliding mechanism for a rehabilitation finger interface assembly and would provide predictable results of allowing a distal portion of the finger interface assembly (corresponding to base portion 5, Figs. 2-3 of Arakawa) to passively slide as the user’s finger flexes (Figs. 2-3) with a low profile design so the movement of the user’s hand is not substantially limited (see all of [0029] of Arakawa).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al. (2014/0277582) in view of Arakawa (2015/0245972) as applied to claims 7 and 17 above, and further in view of Smith et al. (2010/0204620).
Regarding claim 8, the modified Leuthardt/Arakawa device discloses wherein the sleeve bearing (5, 53, Figs. 2-3 of Arakawa) comprises a generally flat rectangular bottom plate (base 5 is generally flat and rectangular as seen in Figs. 1-3 of Arakawa) and a plurality of rails (“pair of rails” 53, see Figs. 2-3 and the first sentence of [0076] of Arakawa) extending from the bottom plate (5, see Figs. 2-3), the rails (53) configured to mate with the sleeve carriage (41, see Figs. 2-3, all of [0076] and [0081] of Arakawa). The modified Leuthardt/Arakawa device is silent regarding the rails extending “upward” from the bottom plate. However, this is a known configuration for a sliding mechanism.
For example, Smith teaches a related rehabilitation device (Fig. 1A) that includes a sliding mechanism (Fig. 3, see lines 8-13 of [0026]) comprising a sleeve bearing (guide track 150 and rails 156, 156, Fig. 3) comprising a generally flat rectangular bottom plate (150 is generally rectangular and flat, see Fig. 3) and a plurality of rails (two rails 156, 156, Fig. 3) extending upward from the bottom plate (see Fig. 3, the rails 156 are mounted directly on a top surface of track 150 and extending upward), the rails (156, 156) configured to mate with a sleeve carriage (carriage 154, Fig. 3). This sliding mechanism is configured to reduce friction of sliding motion in a path (see lines 1-9 of [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify pair of rails in the sliding mechanism of Leuthardt/Arakawa to extend upward from the bottom plate and mate with the sleeve carriage as taught by Smith because this is shown to be a suitable alternative rail design and would provide a predictable result of allowing relative sliding motion to occur between the sleeve bearing and sleeve carriage.
Regarding claim 18, the modified Leuthardt/Arakawa device discloses wherein the sleeve bearing (5, 53, Figs. 2-3 of Arakawa) comprises a generally flat rectangular bottom plate (base 5 is generally flat and rectangular as seen in Figs. 1-3 of Arakawa) and a plurality of rails (“pair of rails” 53, see Figs. 2-3 and the first sentence of [0076] of Arakawa) extending from the bottom plate (5, see Figs. 2-3), the rails (53) configured to mate with the sleeve carriage (41, see Figs. 2-3, all of [0076] and [0081] of Arakawa). The modified Leuthardt/Arakawa device is silent regarding the rails extending “upward” from the bottom plate. However, this is a known configuration for a sliding mechanism.
For example, Smith teaches a related rehabilitation device (Fig. 1A) that includes a sliding mechanism (Fig. 3, see lines 8-13 of [0026]) comprising a sleeve bearing (guide track 150 and rails 156, 156, Fig. 3) comprising a generally flat rectangular bottom plate (150 is generally rectangular and flat, see Fig. 3) and a plurality of rails (two rails 156, 156, Fig. 3) extending upward from the bottom plate (see Fig. 3, the rails 156 are mounted directly on a top surface of track 150 and extending upward), the rails (156, 156) configured to mate with a sleeve carriage (carriage 154, Fig. 3). This sliding mechanism is configured to reduce friction of sliding motion in a path (see lines 1-9 of [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify pair of rails in the sliding mechanism of Leuthardt/Arakawa to extend upward from the bottom plate and mate with the sleeve carriage as taught by Smith because this is shown to be a suitable alternative rail design and would provide a predictable result of allowing relative sliding motion to occur between the sleeve bearing and sleeve carriage.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt et al. (2014/0277582) in view of Cohen et al. (2017/0168565).
Regarding claim 9, Leuthardt is silent regarding wherein the finger interface assembly comprises a finger stay foam pad configured to contact the at least one secured finger of the subject. 
Cohen teaches a related wearable finger rehabilitation device (Fig. 1A) wherein the finger interface assembly comprises a finger stay foam pad (padding 110, Fig. 1A “may include adding knitting, layers, or compressible materials (e.g., foams)” see the penultimate sentence of [0062]) configured to contact at least one secured finger of the subject (see Fig. 1A). This allows the padding to cover actuators or other electromechanical elements (see the last sentence of [0062]) and provide an expected result of preventing the finger(s) from being injured and improving comfortability.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the finger interface assembly of Leuthardt to include a finger stay foam pad configured to contact the at least one secured finger as taught by Cohen because this will improve comfortability and prevent the finger(s) from being injured by the moving electromechanical parts.
Regarding claim 19, Leuthardt is silent regarding wherein the finger interface assembly comprises a finger stay foam pad configured to contact the at least one secured finger of the subject. 
Cohen teaches a related wearable finger rehabilitation device (Fig. 1A) wherein the finger interface assembly comprises a finger stay foam pad (padding 110, Fig. 1A “may include adding knitting, layers, or compressible materials (e.g., foams)” see the penultimate sentence of [0062]) configured to contact at least one secured finger of the subject (see Fig. 1A). This allows the padding to cover actuators or other electromechanical elements (see the last sentence of [0062]) and provide an expected result of preventing the finger(s) from being injured and improving comfortability.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the finger interface assembly of Leuthardt to include a finger stay foam pad configured to contact the at least one secured finger as taught by Cohen because this will improve comfortability and prevent the finger(s) from being injured by the moving electromechanical parts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,534,558 in view of Leuthardt et al. (2014/0277582), Arakawa (2015/0245972), and Smith et al. (2010/0204620).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-20 are merely broader version(s) of claim 1 of U.S. Patent No. 11,534,558. For example, instant claims 1-20 do not recite any of the “force sensing module arranged to measure forces applied between the finger stay component and the motor-actuated assembly…” as recited in claim 1 of U.S. Patent No. 11,534,558. 
Furthermore, although claim 1 of U.S. Patent No. 11,534,558 does not disclose every limitation of claims 1-20, any missing limitation(s) such as the sliding sleeve bearing and carriage (instant claims 6-8 and 16-18) are rendered obvious based upon the combined disclosures of Leuthardt, Arakawa, and Smith (see the rejection(s) above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki et al. (2013/0278500) discloses a related force sensing interface for a finger orthosis. Arata et al. (2016/0015590) discloses a related hand exoskeleton device to apply continuous passive motion which includes a sliding mechanism. Gu (2016/0018892) discloses a related finger orthosis with a plurality of force sensors and a sliding mechanism. Hoffman et al. (2013/0338556) discloses a related finger orthosis with a longitudinal slider mechanism. Brown (2011/0021959) discloses a related sliding mechanism with a flat rectangular plate and two rails extending upward from the plate to mate with a carriage. Ikebe et al. (2015/0342818) discloses a related finger orthosis with a sliding mechanism. Fausti et al. (2013/0072829) discloses a related finger orthosis for rehabilitation with sliding joints. Gu (10,817,056) discloses a related finger orthosis with force feedback and a linear slider module. Arakawa (10,271,967) discloses a related finger orthosis with a linear sliding mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785